 

Exhibit 10.40

Form of Change in Control Agreement entered into by Nash Finch Company and Alec
C. Covington
dated February 27, 2012

 

 

_____________, 2012

 

 

[Name]

[Street Address]

[City, State & Zip Code]

 

 

Dear _________:

 

You are presently the [Title]  of Nash Finch Company, a Delaware corporation. 
The Company considers the establishment and maintenance of a sound and vital
management to be essential to protecting and enhancing the best interests of the
Company and its stockholders.  In this connection, the Company recognizes that,
as is the case with many publicly held corporations, the possibility of a Change
in Control may arise and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.

 

Accordingly, the Board has determined that appropriate steps should be taken to
minimize the risk that Company management will depart prior to a Change in
Control, thereby leaving the Company without adequate management personnel
during such a critical period, and that appropriate steps also be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control.  In
particular, the Board believes it important, should Nash Finch Company or its
stockholders receive a proposal of transfer of control, that you be able to
continue your management responsibilities and assess and advise the Board
whether such proposal would be in the best interests of Nash Finch Company  and
its stockholders and to take other action regarding such proposal as the Board
might determine to be appropriate, without being influenced by the uncertainties
of your own personal situation.

 

The Board recognizes that continuance of your position with the Company involves
a substantial commitment to the Company in terms of your personal life and
professional career and the possibility of foregoing present and future career
opportunities, for which the Company receives substantial benefits.  Therefore,
to induce you to remain in the employ of the Company, this letter agreement,
which has been approved by the Board, sets forth the benefits which the Company
agrees will be provided to you in the event your employment with the Company is
terminated in connection with a Change in Control under the circumstances
described below.

 

                1.             Definitions.  The following terms will have the
meaning set forth below unless the context clearly requires otherwise.  Terms
defined elsewhere in this Agreement will have the same meaning throughout this
Agreement.

 

                (a)           "Agreement" means this letter agreement as
amended, extended or renewed from time to time in accordance with its terms.

 

                (b)           "Board" means the board of directors of the Parent
Corporation duly qualified and acting at the time in question.

 

                (c)           "Cause" means:  (i) the willful and continued
failure by you to substantially perform your duties to the Company (other than
any such failure resulting from your Disability or incapacity due to bodily
injury or physical or mental illness) after a demand for substantial performance
is delivered to you by the Company which specifically identifies the manner in
which you have not substantially performed your duties; or (ii) your conviction
(including a plea of nolo contendere) of a felony or gross misdemeanor under
federal or state law that the Board determines is injurious to reputation or the
business of the Company; (iii) your commission of any act involving dishonesty,
fraud, gross negligence or other willful misconduct in the performance of your
duties of the Company or (iv) your breach of any confidentiality, non-compete or
non-solicitation covenants you may have with the Company.  For purposes of this
definition, no act, or failure to act, on your part will be considered "willful"
unless done, or omitted to be done, by you in bad faith and without reasonable
belief that your action or omission was in, or not opposed to, the best
interests of the Company.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board (or a committee hereof)
or based upon the advice of counsel for the Company will be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company.  It is also expressly understood that your attention
to matters not directly related to the business of the Company will not provide
a basis for termination for Cause so long as the Board does not expressly
disapprove in writing of your engagement on such activities either before or
within a reasonable period of time after the Board knew or could reasonably have
known that you engaged in those activities.  Notwithstanding the foregoing, you
will not be deemed to have been terminated for Cause unless and until there has
been delivered to you a copy of a resolution duly adopted by the Board (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of the conduct set forth above and specifying the
particulars thereof in detail.

 

--------------------------------------------------------------------------------

 

 

 

(d)           "Change in Control" means:


(I)           ANY ONE PERSON OR MORE THAN ONE PERSON ACTING AS A GROUP ACQUIRES
OWNERSHIP OF STOCK OF THE COMPANY THAT, TOGETHER WITH THE STOCK HELD BY SUCH
PERSON OR GROUP, CONSTITUTES MORE THAN 50 PERCENT (50%) OF THE TOTAL FAIR MARKET
VALUE OR TOTAL VOTING POWER OF THE STOCK OF THE COMPANY.  HOWEVER, IF ANY ONE
PERSON OR MORE THAN ONE PERSON ACTING AS A GROUP, IS CONSIDERED TO OWN MORE THAN
50 PERCENT (50%) OF THE TOTAL FAIR MARKET VALUE OR TOTAL VOTING POWER OF THE
STOCK OF THE COMPANY, THE ACQUISITION OF ADDITIONAL STOCK BY THE SAME PERSON OR
PERSONS IS NOT CONSIDERED TO CAUSE A CHANGE IN CONTROL;


(II)          ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP ACQUIRES
(OR HAS ACQUIRED DURING THE TWELVE (12) MONTH PERIOD ENDING ON THE DATE OF THE
MOST RECENT ACQUISITION BY SUCH PERSON OR PERSONS) OWNERSHIP OF STOCK OF THE
COMPANY POSSESSING THIRTY PERCENT (30%) OR MORE OF THE TOTAL VOTING POWER OF THE
STOCK OF THE COMPANY;


(III)             ANY ONE PERSON, OR MORE THAN ONE PERSON ACTING AS A GROUP
ACQUIRES (OR HAS ACQUIRED DURING THE TWELVE (12) MONTH PERIOD ENDING ON THE DATE
OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR PERSONS) ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH ACQUISITION OR
ACQUISITIONS; OR


(IV)             A MAJORITY OF THE MEMBERS OF THE BOARD IS REPLACED DURING ANY
TWELVE (12) MONTH PERIOD BY DIRECTORS WHOSE APPOINTMENT OR ELECTION IS NOT
ENDORSED BY A MAJORITY OF THE MEMBERS OF THE BOARD PRIOR TO THE DATE OF THE
APPOINTMENT OR ELECTION;

provided, that the transaction or event described in subsection (i), (ii), (iii)
or (iv) also constitutes a “change in control event,” as defined in Treasury
Regulation §1.409A-3(i)(5).

 

 (e)          "Code" means the Internal Revenue Code of 1986, as amended.

 

(f)            "Company" means the Parent Corporation, any Subsidiary and any
Successor.

 

(g)           "Confidential Information" means information which is proprietary
to the Company or proprietary to others and entrusted to the Company, whether or
not trade secrets.  It includes information relating to business plans and to
business as conducted or anticipated to be conducted, and to past or current or
anticipated products or services.  It also includes, without limitation,
information concerning research, development, purchasing, accounting, marketing
and selling.  All information which you have a reasonable basis to consider
confidential is Confidential Information, whether or not originated by you and
without regard to the manner in which you obtain access to that and any other
proprietary information.

 

--------------------------------------------------------------------------------

 

 

 

(h)           "Date of Termination" following a Change in Control (or prior to a
Change in Control if your termination was either a condition of the Change in
Control or was at the request or insistence of any Person (other than the
Company) related to the Change in Control) means:  (i) if your employment is to
be terminated for Disability, thirty (30) calendar days after Notice of
Termination is given (provided that you have not returned to the performance of
your duties on a full-time basis during such thirty (30)-calendar-day period);
(ii) if your employment is to be terminated by the Company for Cause or by you
for Good Reason, the date specified in the Notice of Termination; (iii) if your
employment is to be terminated by the Company for any reason other than Cause,
Disability, death or Retirement, the date specified in the Notice of
Termination, which in no event may be a date earlier than ninety (90) calendar
days after the date on which a Notice of Termination is given, unless an earlier
date has been expressly agreed to by you in writing either in advance of, or
after, receiving such Notice of Termination; or (iv) if your employment is
terminated by reason of death or Retirement, the date of death or Retirement,
respectively; provided that in all events the applicable “Date of Termination”
shall be the date of your “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).  In the case of termination by the
Company of your employment for Cause, if you have not previously expressly
agreed in writing to the termination, then within thirty (30) calendar days
after receipt by you of the Notice of Termination with respect thereto, you may
notify the Company that a dispute exists concerning the termination, in which
event the Date of Termination will be the date set either by mutual written
agreement of the parties or by the judge or arbitrators in a proceeding as
provided in Section 13 of this Agreement.  During the pendency of any such
dispute, the Company will continue to pay you your full compensation and
benefits in effect just prior to the time the Notice of Termination is given and
until the dispute is resolved in accordance with Section 13 of this Agreement.

 

(i)            "Disability" means a disability as defined in the Company's
long-term disability plan as in effect immediately prior to the Change in
Control or, in the absence of such a plan, means permanent and total disability
as defined in section 22(e)(3) of the Code.

 

(j)            "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

 

(k)           "Good Reason" means:

 

(i)            a material adverse change in your status or position(s) as an
executive of the Company as in effect immediately prior to the Change in
Control, including, without limitation, any adverse change in your status or
position(s) as a result of a material diminution in your duties or
responsibilities (other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned) or the
assignment to you of any duties or responsibilities which are inconsistent with
such status or position(s), or any removal of you from or any failure to
reappoint or reelect you to such position(s) (except in connection with the
termination of your employment for Cause, Disability or Retirement or as a
result of your death or by you other than for Good Reason);

 

(ii)           a reduction by the Company in your rate of total compensation
(including, without limitation, salary and bonus potential) (or an adverse
change in the form or timing of the payment thereof) as in effect immediately
prior to the Change in Control;

 

(iii)          the failure by the Company to continue in effect any Plan in
which you (and/or your family) are participating at any time during the ninety
(90)-calendar-day period immediately preceding the Change in Control (or Plans
providing you (and/or your family) with at least substantially similar benefits)
other than as a result of the normal expiration of any such Plan in accordance
with its terms as in effect immediately prior to the ninety (90)-calendar-day
period immediately preceding the time of the Change in Control, or the taking of
any action, or the failure to act, by the Company which would adversely affect
you (and/or your family's) continued participation in any of such Plans on at
least as favorable a basis to you (and/or your family) as is the case on the
date of the Change in Control or which would materially reduce your (and/or your
family's) benefits in the future under any of such Plans or deprive you (and/or
your family) of any material benefit enjoyed by you (and/or your family) at the
time of the Change in Control;

 

--------------------------------------------------------------------------------

 

 

 

(iv)          the Company's requiring you to be based more than fifty (50) miles
from where your office is located immediately prior to the Change in Control,
except for required travel on the Company's business, and then only to the
extent substantially consistent with the business travel obligations which you
undertook on behalf of the Company during the ninety (90)-calendar-day period
immediately preceding the Change in Control (without regard to travel related or
in anticipation of the Change in Control);

 

(v)           the failure by the Company to obtain from any Successor the assent
to this Agreement contemplated by Section 6 of this Agreement.

 

(vi)          any purported termination by the Company of your employment which
is not properly effected pursuant to a Notice of Termination and pursuant to any
other requirements of this Agreement, and for purposes of this Agreement, no
such purported termination will be effective; or

 

(vii)         any refusal by the Company to continue to allow you to attend to
matters or engage in activities not directly related to the business of the
Company which, at any time prior to the Change in Control, you were not
expressly prohibited in writing by the Board from attending to or engaging in.

 

(l)            "Highest Monthly Compensation" means one-twelfth (1/12) of the
highest amount of your compensation for any twelve (12) consecutive
calendar-month period during the thirty-six (36) consecutive calendar-month
period prior to the month that includes the Date of Termination.  For purposes
of this definition, "compensation" means your base pay plus short term bonus
target. 

 

(m)          "Notice of Termination" means a written notice which indicates the
specific termination provision in this Agreement pursuant to which the notice is
given.  Any purported termination by the Company or by you following a Change in
Control (or prior to a Change in Control if your termination was either a
condition of the Change in Control or was at the request or insistence of any
Person (other than the Company) related to the Change in Control) must be
communicated by written Notice of Termination.

 

(n)           "Parent Corporation" means Nash Finch Company and any Successor.

 

(o)           "Person" means and includes any individual, corporation,
partnership, group, association or other "person", as such term is used in
section 14(d) of the Exchange Act, other than the Parent Corporation, a
wholly-owned subsidiary of the Parent Corporation or any employee benefit
plan(s) sponsored by the Parent Corporation or a wholly-owned subsidiary of the
Parent Corporation.

 

(p)           "Plan" means any compensation plan (such as a stock option,
restricted stock plan or other equity-based plan), or any employee benefit plan
(such as a thrift, pension, profit sharing, medical, dental, disability,
accident, life insurance, relocation, salary continuation, expense
reimbursements, vacation, fringe benefits, office and support staff plan or
policy) or any other plan, program, policy or agreement of the Company intended
to benefit you (and/or your family) (including, without limitation, the
Company's 2000 Stock Incentive Plan, Profit Sharing Plan, Income Deferral Plan,
Deferred Compensation Plan and Supplemental Executive Retirement Plan).

 

(q)           "Retirement" means the day on which you attain the age of
sixty-five (65).

 

(r)            "Subsidiary" means any corporation at least a majority of whose
securities having ordinary voting power for the election of directors is at the
time owned by the Company and/or one (1) or more Subsidiaries.

 

 

--------------------------------------------------------------------------------

 

 

(s)           "Successor" means any Person that succeeds to, or has the
practical ability to control (either immediately or with the passage of time),
the Parent Corporation's business directly, by merger, consolidation or other
form of business combination, or indirectly, by purchase of the Parent
Corporation's voting securities, all or substantially all of its assets or
otherwise.

 

2.             Term of Agreement.  This Agreement is effective immediately and
will continue in effect until December 31, 2008; provided, however, that
commencing on January 1, 2009 and each January 1 thereafter, the term of this
Agreement will automatically be extended for one (1) additional year beyond the
expiration date otherwise then in effect, unless at least ninety (90) calendar
days prior to any such January 1, the Company or you has been given notice that
this Agreement will not be extended; and, provided, further, that this Agreement
will continue in effect beyond the termination date then in effect for a period
of twenty-four (24) calendar months following a Change in Control if a Change in
Control has occurred during such term.

 

3.             Benefits upon a Change in Control Termination.  If your
employment by the Company is terminated for any reason other than death, Cause,
Disability or Retirement, or if you terminate your employment by the Company for
Good Reason either within:  (a) twenty-four (24) calendar months following a
Change in Control; or (b) prior to a Change in Control if your termination was
either a condition of the Change in Control or was at the request or insistence
of a Person (other than the Company) related to the Change in Control, then,
subject to your execution of a general release of claims against the Company in
the Company’s customary form for such purpose (a “Release”) within 55 days of
your Termination of Employment and not revoking such Release:

 

(i)            Cash Payment.  On the later to occur of six months following the
Date of Termination provided you have timely executed a Release as described in
this Section 3 and not revoked it, the Company will make a lump-sum cash payment
to you in an amount equal to the product of (A) your Highest Monthly
Compensation multiplied by (B) the lesser of (I) the number of full or partial
calendar months remaining until your Retirement or (II) [twenty-four
(24)][twelve (12)]. 

 

(ii)           Welfare Plans.  The Company will maintain in full force and
effect, for the continued benefit of you and your dependents for a period
terminating on the earliest of (A) [twenty-four (24)][twelve (12)] calendar
months after the Date of Termination or (B) your Retirement, all COBRA-eligible
insured and self-insured employee welfare benefit Plans in which you were
entitled to participate at any time during the ninety (90)-calendar-day period
immediately preceding the Change in Control, provided that your continued
participation is possible under the general terms and provisions of such Plans
and any applicable funding media and provided that you continue to pay an amount
equal to your regular contribution under such Plans for such participation
(based upon your level of benefits and employment status most favorable to you
at any time during the ninety (90)-calendar-day period immediately preceding the
Change in Control).  If the [twenty-four (24)][twelve (12)]-month-period ends
before you have reached Retirement and you have not previously received or are
not then receiving equivalent benefits from a new employer (including coverage
for any pre-existing conditions), the Company will arrange, at its sole cost and
expense, to enable you to convert your and your dependents' coverage under such
plans to individual policies or programs under the same terms as executives of
the Company may apply for such conversions.  In the event that you or your
dependents' participation in any such Plan is barred, the Company, at its sole
cost and expense, will arrange to have issued for the benefit of you and your
dependents individual policies of insurance providing benefits substantially
similar (on a federal, state and local income and employment after-tax basis) to
those which you otherwise would have been entitled to receive under such Plans
pursuant to this clause (ii) or, if such insurance is not available at a
reasonable cost to the Company, the Company will otherwise provide you and your
dependents equivalent benefits (on a federal, state and local income and
employment after-tax basis). You will not be required to pay any premiums or
other charges in an amount greater than that which you would have paid in order
to participate in such Plans.

 

 

--------------------------------------------------------------------------------

 

 

(iii)          Non-Competition Obligations.  As consideration for the payments
and benefits provided for under Section 3 of the Agreement (which are hereby
acknowledged by you as providing you with additional and sufficient benefit to
support the following covenant), you agree that in the event your employment
with the Company is terminated upon conditions entitling you to the payments and
benefits provided for under Section 3 of the Agreement, you will not, without
the prior written consent of the Company (given after the consummation of the
Change in Control), alone or in any capacity (other than by way of holding
shares of a publicly traded company in an amount not exceeding five percent (5%)
of the outstanding class or series so traded) with any other person or entity,
directly or indirectly engage in competition with the Company or any Subsidiary,
in association with or as an officer, director, employee, principal, agent or
consultant of or to SuperValu, Inc., Spartan Stores, Inc., Merchants
Distributors, Inc., Laurel Grocery Company, L.L.C., C&S Wholesale Grocers or any
of their respective subsidiaries, affiliates or successors for a period ending
one (1) year after such date of termination.

  

4.             Indemnification.  Following a Change in Control, the Company will
indemnify and pay your expenses, as incurred, to the full extent permitted by
law and the Company's certificate of incorporation and bylaws for damages, costs
and expenses (including, without limitation, judgments, fines, penalties,
settlements and reasonable fees and expenses of your counsel) incurred in
connection with all matters, events and transactions relating to your service to
or status with the Company or any other corporation, employee benefit plan or
other entity with whom you served at the request of the Company.

 

5.             Confidentiality.   You will not use, other than in connection
with your employment with the Company, or disclose any Confidential Information
to any person not employed by the Company or not authorized by the Company to
receive such Confidential Information, without the prior written consent of the
Company; and you will use reasonable and prudent care to safeguard and protect
and prevent the unauthorized disclosure of Confidential Information.  Nothing in
this Agreement will prevent you from using, disclosing or authorizing the
disclosure of any Confidential Information:  (a) which is or hereafter becomes
part of the public domain or otherwise becomes generally available to the public
through no fault of yours; (b) to the extent and upon the terms and conditions
that the Company may have previously made the Confidential Information available
to certain persons; or (c) to the extent that you are required to disclose such
Confidential Information by law or judicial or administrative process.

 

6.             Successors.  The Company will seek to have any Successor, by
agreement in form and substance satisfactory to you, assent to the fulfillment
by the Company of the Company's obligations under this Agreement.  Failure of
the Company to obtain such assent at least three (3) business days prior to the
time a Person becomes a Successor (or where the Company does not have at least
three (3) business days' advance notice that a Person may become a Successor,
within one (1) business day after having notice that such Person may become or
has become a Successor) will constitute Good Reason for termination by you of
your employment.

 

7.             Fees and Expenses.  The Company, upon demand, will pay or
reimburse you for all reasonable legal fees, court costs, experts' fees and
related costs and expenses incurred by you in connection with any actual,
threatened or contemplated litigation or legal, administrative, arbitration or
other proceeding relating to this Agreement to which you are or reasonably
expect to become a party, whether or not initiated by you, including, without
limitation, your seeking to obtain or enforce any right or benefit provided by
this Agreement; provided, however, you will be required to repay (without
interest) any such amounts to the Company to the extent that a court issues a
final and non-appealable order setting forth the determination that the position
taken by you was frivolous or advanced by you in bad faith.

 

8.             Binding Agreement.  This Agreement inures to the benefit of, and
is enforceable by, you, your personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If you
die while any amount would still be payable to you under this Agreement if you
had continued to live, all such amounts, unless otherwise provided in this
Agreement, will be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.

 

 

--------------------------------------------------------------------------------

 

 

9.             No Mitigation.  You will not be required to mitigate the amount
of any payments or benefits the Company becomes obligated to make or provide to
you in connection with this Agreement by seeking other employment or otherwise. 
The payments or benefits to be made or provided to you in connection with this
Agreement may not be reduced, offset or subject to recovery by the Company by
any payments or benefits you may receive from other employment or otherwise.

 

10.           No Setoff.  The Company will have no right to setoff payments or
benefits owed to you under this Agreement against amounts owed or claimed to be
owed by you to the Company under this Agreement or otherwise.

 

11.           Taxes.  All payments and benefits to be made or provided to you in
connection with this Agreement will be subject to required withholding of
federal, state and local income, excise and employment-related taxes.

 

12.           Notices.  For the purposes of this Agreement, notices and all
other communications provided for in, or required under, this Agreement must be
in writing and will be deemed to have been duly given when personally delivered
or when mailed by United States registered or certified mail, return receipt
requested, postage prepaid and addressed to each party's respective address set
forth on the first page of this Agreement (provided that all notices to the
Company must be directed to the attention of the chair of the Board), or to such
other address as either party may have furnished to the other in writing in
accordance with these provisions, except that notice of change of address will
be effective only upon receipt.

 

13.           Disputes.  Any dispute, controversy or claim for damages rising
under or in connection with this Agreement may, in your sole discretion, be
settled exclusively by such judicial remedies that you may seek to pursue or by
arbitration in Minneapolis, Minnesota by three (3) arbitrators in accordance
with the rules of the American Arbitration Association then in effect.  Judgment
may be entered on the arbitrators' award in any court having jurisdiction.  The
Company will be entitled to seek an injunction or restraining order in a court
of competent jurisdiction (within or without the State of Minnesota) to enforce
the provisions of Section 5 of this Agreement.

 

14.           Jurisdiction.  Except as specifically provided otherwise in this
Agreement, the parties agree that any action or proceeding arising under or in
connection with this Agreement must be brought in a court of competent
jurisdiction in the State of Minnesota, and hereby consent to the exclusive
jurisdiction of said courts for this purpose and agree not to assert that such
courts are an inconvenient forum.

 

15.           Related Agreements.  To the extent that any provision of any other
Plan or agreement between the Company and you shall limit, qualify or be
inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while such other Plan or agreement remains in force, the provision of
this Agreement will control and such provision of such other Plan or agreement
will be deemed to have been superseded, and to be of no force or effect, as if
such other agreement had been formally amended to the extent necessary to
accomplish such purpose.  Nothing in this Agreement prevents or limits your
continuing or future participation in any Plan provided by the Company and for
which you may qualify, and nothing in this Agreement limits or otherwise affects
the rights you may have under any Plans or other agreements with the Company. 
Amounts which are vested benefits or which you are otherwise entitled to receive
under any Plan or other agreement with the Company at or subsequent to the Date
of Termination will be payable in accordance with such Plan or other agreement.

 

16.           No Employment or Service Contract.  Nothing in this Agreement is
intended to provide you with any right to continue in the employ of the Company
for any period of specific duration or interfere with or otherwise restrict in
any way your rights or the rights of the Company, which rights are hereby
expressly reserved by each, to terminate your employment at any time for any
reason or no reason whatsoever, with or without cause.

 

17.           Survival.  The respective obligations of, and benefits afforded
to, the Company and you which by their express terms or clear intent survive
termination of your employment with the Company or termination of this
Agreement, as the case may be, including, without limitation, the provisions of
Sections 3, 4, 5, 6, 7, 10, 11, 12 and 13 of this Agreement, will survive
termination of your employment with the Company or termination of this
Agreement, as the case may be, and will remain in full force and effect
according to their terms.

 

--------------------------------------------------------------------------------

 

 

 

18.           Section 409A.  The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
the parties agree to use their best efforts to achieve timely compliance with,
Section 409A and the Department of Treasury regulations and other interpretive
guidance issued thereunder (collectively, “Section 409A”).  Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any compensation or benefits payable or provided under this
Agreement may be subject to Section 409A, the Company may adopt (without any
obligation to do so or to indemnify you for failure to do so) such limited
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company reasonably
determines are necessary or appropriate to (i) exempt the compensation and
benefits payable under this Agreement from Section 409A and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (ii) comply with the requirements of Section 409A.

 

19.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in a writing signed by you and the chair of the Board.  No waiver by any party
to this Agreement at any time of any breach by another party to this Agreement
of, or of compliance with, any condition or provision of this Agreement to be
performed by such party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter to this Agreement have been made by any party
which are not expressly set forth in this Agreement.

 

This Agreement and the legal relations among the parties as to all matters,
including, without limitation, matters of validity, interpretation,
construction, performance and remedies, will be governed by and construed
exclusively in accordance with the internal laws of the State of Minnesota
(without regard to the conflict of laws provisions of any jurisdiction), except
to the extent that the provisions of the corporate law of Delaware may apply to
the internal affairs of the Company.  Headings are for purposes of convenience
only and do not constitute a part of this Agreement.  The parties to this
Agreement agree to perform, or cause to be performed, such further acts and
deeds and to execute and deliver, or cause to be executed and delivered, such
additional or supplemental documents or instruments as may be reasonably
required by the other party to carry into effect the intent and purpose of this
Agreement.  The invalidity or unenforceability of all or any part of any
provision of this Agreement will not affect the validity or enforceability of
the remainder of such provision or of any other provision of this Agreement,
which will remain in full force and effect.  This Agreement may be executed in
several counterparts, each of which will be deemed to be an original, but all of
which together will constitute one and the same instrument.

 

If this letter correctly sets forth our agreement on the subject matter
discussed above, kindly sign and return to the Company the enclosed copy of this
letter which will then constitute our agreement on this subject.

 

Sincerely,

 

NASH FINCH COMPANY.

 

 

By:     ____________________________

            Alec C. Covington

            President, Chief Executive Officer

 

Agreed to this ____ day of ______________, 2012.

 

 

__________________________

 

[Name]

 

--------------------------------------------------------------------------------

 
 